An offering statement pursuant to Regulation A relating to these securities has been filed with the Securities and Exchange Commission. Information contained in this Preliminary Offering Circular is subject to completion or amendment. These securities may not be sold nor may offers to buy be accepted before the offering statement filed with the Commission is qualified. This Preliminary Offering Circular shall not constitute an offer to sell or the solicitation of an offer to buy nor may there be any sales of these securities in any state in which such offer, solicitation or sale would be unlawful before registration or qualification under the laws of any such state. We may elect to satisfy our obligation to deliver a Final Offering Circular by sending you a notice within two business days after the completion of our sale to you that contains the URL where the Final Offering Circular was filed may be obtained. Preliminary Offering Circular September 15 , Subject to Completion HC GOVERNMENT REALTY TRUST, INC. 1819 Main Street, Suite 212 Sarasota, Florida 34236 (941) 955-7900 Minimum Offering Amount: $ 3 ,000,000 in Shares of Common Stock Maximum Offering Amount: $30,000,000 in Shares of Common Stock HC Government Realty Trust, Inc., a Maryland corporation referred to herein as our company, was formed to primarily source, acquire, own and manage built-to-suit and improved-to-suit, single-tenant properties leased by the United States of America through the U.S General Services Administration, or GSA Properties. We focus on acquiring GSA Properties that fulfill mission critical or direct citizen service functions primarily located across secondary or smaller markets, within size ranges of 5,000-50,000 rentable square feet, and in their first term after construction or retrofitted to post-9/11 standards. We are externally managed and advised by Holmwood Capital Advisors, LLC, a Delaware limited liability company, or our Manager. Our management team has significant commercial real estate experience and long-established relationships with real estate owners, developers and operators focused on GSA Properties, which we believe will provide a competitive advantage in sourcing future acquisition opportunities that will provide attractive risk-adjusted returns. At the closing of the minimum offering amount, we will own, through subsidiaries, a portfolio of ten GSA properties. We acquired an initial portfolio of three GSA Properties on June 10, 2016 using proceeds from the issuance of our 7.00% Series A Cumulative Convertible Preferred Stock, senior debt financing and a loan from our predecessor, Holmwood Capital, LLC. At the closing of the minimum offering amount, we will acquire an additional seven properties from Holmwood Capital, LLC, an affiliate, in exchange for units of limited partnership interest in our subsidiary, or OP Units, and the assumption of indebtedness secured by such properties or interests therein. Proceeds from this offering will not be used to purchase our initial portfolio of properties, though they will be utilized to pay down certain debts related to our initial portfolio and provide capital to acquire additional GSA Properties that meet our investment criteria. We intend to elect and qualify to be treated as a real estate investment trust, or REIT, for U.S. federal income tax purposes under the Internal Revenue Code of 1986, as amended, or the Code, beginning with our taxable year ending December 31, 2016. Shares of our common stock are subject to restrictions on ownership and transfer that are intended, among other purposes, to assist us in qualifying and maintaining our qualification as a REIT. Our charter, subject to certain exceptions, limits ownership to no more than 9.8% in value or number of shares, whichever is more restrictive, of any class or series of our outstanding capital stock. We are offering a minimum of 3 00,000 and a maximum of 3,000,000 shares of our common stock at an offering price of $10.00 per share, for a minimum offering amount of $ 3 ,000,000 and a maximum offering amount of $30,000,000. The minimum purchase requirement is 150 shares, or $1,500; however, we can waive the minimum purchase requirement in our sole discretion. Following achievement of our minimum offering amount, we intend to hold additional closings on at least a monthly basis. The final closing will occur whenever we have reached the maximum offering amount. Until we achieve the minimum offering and have our initial closing and thereafter prior to each additional closing, the proceeds for that closing will be kept in an escrow account or, for subscribers purchasing through the FOLIOfn Investments, Inc. platform, deposited in such subscriber’s account with FOLIOfn Investments, Inc., or Folio. See "Plan of Distribution - Minimum Offering Amount and Minimum Purchase." We have engaged Orchard Securities , LLC, or our Dealer-Manager, a member of the Financial Industry Regulatory Authority, or FINRA, as our D ealer- M anager to offer our shares to prospective investors on a best efforts basis, and our Dealer-Manager will have the right to engage such other FINRA member firms as it determines to assist in the offering. Cambria Capital, LLC will act as our principal selling group member. We intend to apply for quotation of our common stock on the OTCQX Marketplace by the OTC Markets Group, Inc., or OTCQX. The sale of the offered shares will begin as soon as practicable after this offering circular has been qualified by the United States Securities and Exchange Commission, and is expected to continue until the earlier of (i) the date on which the minimum shares offered hereby have been sold, or (ii) . If the minimum offering amount is not reached and our initial closing held prior to the end of such period, all proceeds held in the escrow account or on deposit with Folio will be promptly returned to investors without deduction or interest and this offering will terminate. If the minimum offering amount is reached, this offering will continue until the earlier of (i) the date on which the maximum shares offered hereby have been sold, or (ii) . We may, however, terminate the offering at any time and for any reason. At this time, there is no public trading market for shares of our common stock. PricetoPublic CommissionsandExpense Reimbursements Proceeds to Company ProceedstoOther Persons Per Offered Unit: $ 0 Minimum Offering Amount: $ 3 ,000,000 $ 262,500 $ 2,737,500 $ 0 Maximum Offering Amount: $ 0 This table depicts underwriting discounts, commissions and expense reimbursements of 8.75% of the gross offering proceeds. We will pay our Dealer-Manager selling commissions of 7.0% of the gross offering proceeds, a non-accountable expense reimbursement of 1.25% of the gross offering proceeds, and an accountable expense reimbursement of up to 0.50% of the gross proceeds from this offering for fees to Folio for its clearing and facilitation services. We will be responsible for paying organizational and offering expenses. We anticipate that the organizational and offering expenses will be approximately $900,000 if the maximum offering amount is sold (approximately 3.0% of the maximum offering amount), and approximately $500,000 if the minimum offering amount is sold (approximately 16.7 % of the minimum offering amount). Generally, no sale may be made to you in this offering if the aggregate purchase price you pay is more than 10% of the greater of your annual income or net worth. Different rules apply to accredited investors and investors who are not natural persons. Before making any representation that your investment does not exceed applicable thresholds, we encourage you to review Rule 251(d)(2)(i)(C) of Regulation A. For general information on investing, we encourage you to refer to www.investor.gov. An investment in our common stock involves a number of risks. See “Risk Factors,” beginning on page 12 of this offering circular. Some of the more significant risks include those set forth below. ● The Contribution Properties are owned by Holmwood, which is managed by our Manager.Messrs. Stanton, Kaplan, Jr. Kurlander, and Kaplan beneficially own significant interests in each of Holmwood and our Manager. While any acquisition of an affiliated property will be based on market terms and in accordance with our Investment Guidelines and Investment Policies, substantial conflicts of interest exist for our Manager and management team in advising each side of such transactions. We may pursue less vigorous enforcement of the terms of our agreements with Holmwood and our Manager because of conflicts of interest, which could materially and adversely affect us. ● We were recently organized and do not have a significant operating history or financial resources. There is no assurance that we will be able to successfully achieve our investment objectives. ● Investors will not have the opportunity to evaluate or approve any investments prior to our financing or acquisition thereof. ● We may not be able to invest the net proceeds of this offering on terms acceptable to investors, or at all. ● Investors will rely solely on our Manager to manage our company and our investments. Our Manager will have broad discretion to invest our capital and make decisions regarding investments. Investors will have limited control over changes in our policies and day-to-day operations, which increases the uncertainty and risks you face as an investor. In addition, our board of directors may approve changes to our policies without your approval. ● There are substantial risks associated with owning, financing, operating and leasing real estate. ● Our ability to pay our intended initial annual dividend, which represents approximately 659% of our estimated cash available for distribution for the twelve months ending December 31, 2016, assuming we sell the maximum offering amount, depends on our future operating cash flow, and we expect to be required to fund a portion of our intended initial annual dividend through borrowings or equity issuances, and we cannot assure you that we will be able to obtain such funding on attractive terms or at all, in which case we plan to use a portion of the remaining net proceeds from this offering for such funding, which would make such amounts unavailable for our acquisition of properties, or to fund such dividend in the form of shares of common stock or to eliminate or otherwise reduce such dividend. ● The purchase price of the shares of our common stock has been determined primarily by our capital needs and bears no relationship to any established criteria of value such as book value or earnings per share, or any combination thereof. Further, the price of the shares is not based on our past earnings. There has been no prior public market for our shares; therefore, the offering price is not based on any market value. ● Real estate-related investments, including joint ventures, and co-investments, involve substantial risks. ● Shares of our common stock will have limited transferability and liquidity. Prior to this offering, there was no active market for our common stock. Although we intend to apply for quotation of our common stock on the OTCQX, even if we obtain that quotation, we do not know the extent to which investor interest will lead to the development and maintenance of a liquid trading market. Further, our common stock will not be quoted on the OTCQX until after the termination of this offering, if at all. Therefore, purchasers in the initial closing will be required to wait until at least after the final termination date of this offering for such quotation. ● Some of our leases permit the occupying agency to vacate the property and for our tenant to discontinue paying rent prior to the lease expiration date. ● Our company will pay substantial fees and expenses to our Manager and its affiliates. These fees will increase investors’ risk of loss, and will reduce the amounts available for investments. Some of those fees will be payable regardless of our profitability or any return to investors. ● The tax protection agreement with Holmwood could limit our ability to sell, refinance or otherwise dispose of our Contribution Properties or make any such sale or other disposition more costly. ● Substantial actual and potential conflicts of interest exist between our investors and our interests or the interests of our Manager, and our respective affiliates, including conflicts arising out of (a) allocation of personnel to our activities, (b) allocation of investment opportunities between us. ● An investor could lose all or a substantial portion of its investment. ● There is no public trading market for our common stock, and we are not obligated to effectuate a liquidity event by a certain date or at all. It will thus be difficult for an investor to sell its shares of our common stock.Although we intend to apply for quotation of our common stock on the OTCQX, even if we obtain that quotation, we do not know the extent to which investor interest will lead to the development and maintenance of a liquid trading market. Further, our common stock will not be quoted on the OTCQX until after the termination of this offering, if at all. ● We may fail to qualify or maintain our qualification as a REIT for federal income tax purposes. We would then be subject to corporate level taxation and we would not be required to pay any distributions to our stockholders. An investment in the offered shares is subject to certain risks and should be made only by persons or entities able to bear the risk of and to withstand the total loss of their investment. Prospective investors should carefully consider and review the RISK FACTORS beginning on page 13. THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION DOES NOT PASS UPON THE MERITS OF OR GIVE ITS APPROVAL TO ANY SECURITIES OFFERED OR THE TERMS OF THE OFFERING, NOR DOES IT PASS UPON THE ACCURACY OR COMPLETENESS OF ANY OFFERING CIRCULAR OR OTHER SOLICITATION MATERIALS. THESE SECURITIES ARE OFFERED PURSUANT TO AN EXEMPTION FROM REGISTRATION WITH THE COMMISSION; HOWEVER, THE COMMISION HAS NOT MADE AN INDEPENDENT DETERMINATION THAT THE SECURITIES OFFERED ARE EXEMPT FROM REGISTRATION. This Offering Circular Uses the Form 1-A Disclosure Format. Preliminary Offering Circular Dated September 15 , 2016. TABLE OF CONTENTS SUMMARY 1 RISK FACTORS 13 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 39 DILUTION 40 DISTRIBUTION POLICY 41 PLAN OF DISTRIBUTION 44 USE OF PROCEEDS 48 DESCRIPTION OF OUR BUSINESS 49 DESCRIPTION OF OUR PROPERTIES 54 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 63 DIRECTORS, EXECUTIVE OFFICERS, AND SIGNIFICANT EMPLOYEES 66 COMPENSATION OF DIRECTORS AND EXECUTIVE OFFICERS 71 SECURITY OWNERSHIP OF MANAGEMENT AND CERTAIN SECURITYHOLDERS 74 OUR MANAGER AND RELATED AGREEMENTS 75 COMPENSATION TO OUR MANAGER AND AFFILIATES 79 POLICIES WITH RESPECT TO CERTAIN ACTIVITIES 81 INTEREST OF MANAGEMENT AND OTHERS IN CERTAIN TRANSACTIONS 84 SECURITIES BEING OFFERED 89 IMPORTANT PROVISIONS OF MARYLAND CORPORATE LAW AND OUR CHARTER AND BYLAWS 95 ADDITIONAL REQUIREMENTS AND RESTRICTIONS 101 THE OPERATING PARTNERSHIP AGREEMENT 103 MATERIAL FEDERAL INCOME TAX CONSIDERATIONS 112 ERISA CONSIDERATIONS 134 REPORTS 136 LEGAL MATTERS 138 INDEPENDENT AUDITORS 139 ADDITIONAL INFORMATION 140 PART F/S 142 SUMMARY This summary highlights the information contained elsewhere in this offering circular. Because it is a summary, it may not contain all the information that you should consider before investing in our shares. To fully understand this offering, you should carefully read this entire offering circular, including the more detailed information set forth under the caption “Risk Factors.” Unless the context otherwise requires or indicates, references in this offering circular to “us,” “we,” “our” or “our company” refer to HC Government Realty Trust, Inc., a Maryland corporation, together with its consolidated subsidiaries, including HC Government Realty Holdings, L.P., a Delaware limited partnership, which we refer to as our operating partnership. We refer to Holmwood Capital, LLC, a Delaware limited liability company, as Holmwood, and Holmwood Capital Advisors, LLC, a Delaware limited liability company, as our Manager. As used in this offering circular, anaffiliateof, orpersonaffiliatedwith, a specifiedperson, is apersonthat directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, thepersonspecified. As of the date of this offering circular, we have entered into (a) the Management Agreement between us and our Manager, or the Management Agreement, (b) the Limited Partnership Agreement of HC Government Realty Holdings, L.P., or the Limited Partnership Agreement and (c) the Contribution Agreement between HC Government Realty Holdings, L.P. and Holmwood Capital, LLC, or the Contribution Agreement. Unless the context otherwise requires or indicates, the information set forth in this offering circular assumes that the value of each unit of limited partnership interest in our operating partnership, or OP Unit, issuable to persons contributing interests in our Contribution Properties (as defined below) is equivalent to the public offering price per share of our common stock in this offering. Our Company HC Government Realty Trust, Inc. was formed in 2016 as a Maryland corporation, and we intend to elect and qualify to be taxed as a REIT for federal income tax purposes beginning with our taxable year ending December 31, 2016. We focus on acquiring primarily in GSA Properties that fulfill mission critical or direct citizen service functions primarily located across secondary and smaller markets, within size ranges of 5,000-50,000 rentable square feet, and in their first term after construction or retrofit to post-9/11 standards. Leases associated with the GSA Properties in which our company invests are full faith and credit obligations of the United States of America and are administered by the U.S. General Services Administration or directly through the occupying federal agencies, or, collectively, the GSA. Our principal objective is the creation of value for stockholders by utilizing our relationships and knowledge of GSA Properties, specifically, the acquisition, management and disposition of GSA Properties. As of the initial closing of this offering and our formation transactions, we will wholly own 10 properties, all of them leased in their entirety to U.S. Government agency tenants. Our initial portfolio will consist of (i) three properties acquired by our company, through subsidiaries, on June 10, 2016 using proceeds from the issuance of shares of our 7.00% Series A Cumulative Convertible Preferred Stock, or the Series A Preferred Stock, secured financing in the amount of $7,225,000 from CorAmerica Loan Company, LLC, or CorAmerica, $2,019,789 in unsecured seller financing, and $1,000,000 of unsecured loans from Holmwood, or the Holmwood Loan, and (ii) seven properties to be contributed to us as of the initial closing by Holmwood pursuant to the Contribution Agreement. We refer to the acquisition of our initial ten-property portfolio as our formation transactions. The GSA-leased real estate asset class possesses a number of positive attributes that we believe will offer our stockholders significant benefits, including a highly creditworthy and very stable tenant base, long-term lease structures and low risk of tenant turnover.
